364 U.S. 628 (1961)
WORTHINGTON CORP.
v.
MLODOZENIEC ET AL.
No. 515.
Supreme Court of United States.
Decided January 9, 1961.
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
Benedict T. Mangano for appellant.
Louis J. Lefkowitz, Attorney General of New York, Paxton Blair, Solicitor General, and Roy Wiedersum and Gilbert M. Landy, Assistant Attorneys General, for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.